PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/094,137
Filing Date: 16 Oct 2018
Appellant(s): BEN OREN et al.



__________________
Peter Flora
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/22/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/9/2020The following ground(s) of rejection are applicable to the appealed claims. Every rejection from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furnish (U.S. Pub. 2003/0125719) in view of Ben Oren et al. (U.S. Pub. 2014/0031800 hereinafter “Ben Oren”).
Regarding claim 1, Furnish discloses a catheter for resecting an undesired tissue from a body of a subject (e.g. Paragraph 6), the catheter comprising a tip section in a shape of a cylinder or a cylinder's sector having a central longitudinal axis (e.g. housing 20; Fig. 3), the tip section comprising: a central longitudinal lumen (e.g. 54, 92); a first set of optical fibers configured to transmit laser radiation in a direction parallel to the central longitudinal axis (e.g. Paragraph 49; “fibers in central lumen to deliver energy to the distal end”); a second set of optical fibers configured to transmit laser radiation, transversely to the central longitudinal axis (e.g. 110; Figs. 6-8; Paragraphs 42, 46, 49); wherein said first set of optical fibers and said second set of optical fibers are selectively operable to resect and/or ablate the undesired tissue (e.g. Paragraph 52). Furnish discloses the claimed invention except for explicitly stating that the catheter includes a cutter for disposed distally past the optical fibers. However, Ben Oren teaches that it is known to use a catheter for resecting tissue by using a cutter combined with optical fibers as set forth in Paragraphs 132, 146, 162, 167 and 170 to provide improved control over the fibers to selectively ablate and cut tissue to remove it. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Furnish, with selectively operating a cutter along with optic fibers as taught by Ben Oren, since such a modification would provide the predictable results providing improved control over the system to selectively ablate and remove tissue.
Regarding claim 2, meeting the limitations of claim 1 above, Ben Oren further discloses wherein said first set of optical fibers and said second set of optical fibers are independently and selectively operable according to an image of the undesired tissue (e.g. Paragraph 146).
Regarding claim 3, meeting the limitations of claim 1 above, Furnish further discloses wherein said first set of optical fibers are configured to resect tissue distally beyond said first set of optical fibers (e.g. Paragraph 49).
Regarding claim 4, meeting the limitations of claim 1 above, Ben Oren further discloses wherein a subset of optical fibers that are independently controllable (e.g. Paragraphs 146, 167-170).
Regarding claim 6, meeting the limitations of claim 1 above, Furnish further discloses wherein said first set of optical fibers is positioned along and parallel to the central longitudinal axis and extends to the cutter distal end (e.g. 56, Fig. 3).
Regarding claim 7, meeting the limitations of claim 1 above, Furnish further discloses wherein said second set of optical fibers is positioned along and parallel to the central longitudinal axis and extends along the periphery of the tip section; and wherein said second set of optical fibers is covered by a catheter outer layer (e.g. 60 vs. 56, Fig. 3).	
Regarding claim 8, meeting the limitations of claim 1 above, Ben Oren wherein said cutter is positioned outside optical paths of the laser radiation transmitted from said first set and said second set of optical fibers (e.g. 106, 206, 306).
Regarding claim 9, meeting the limitations of claim 1 above, Ben Oren further discloses wherein (e.g. 106, 206, 306).
Regarding claim 11, meeting the limitations of claim 1 above, Ben Oren further discloses wherein said laser radiation is pulsed radiation (e.g. Paragraphs 71, 148).
Regarding claim 12, meeting the limitations of claim 1 above, Ben Oren further discloses wherein said first set of optical fibers is operatively coupled to a first laser and said second set of optical fibers is operatively coupled to a second laser and/or laser diodes (e.g. Paragraph 68).
Regarding claim 13, meeting the limitations of claim 1 above, Ben Oren further discloses wherein said second set of optical fibers are operatively coupled to a Multiplex laser configured to transmit laser radiation at different wavelengths, intensities and/or pulses (e.g. Paragraphs 65-69 and 205).
  
Claims 14-16, 18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furnish (U.S. Pub. 2003/0125719) in view of Ben Oren in and further in view of Grace et al. (U.S. Pub. 2014/0276689 hereinafter “Grace”).
Regarding claim 14, Furnish discloses a catheter for resecting an undesired tissue from a body of a subject (e.g. Paragraph 6), the catheter comprising a tip section in a shape of a cylinder or a cylinder's sector having a central longitudinal axis (e.g. housing 20; Fig. 3), the tip section comprising: a central longitudinal lumen (e.g. 54, 92); a first set of optical fibers configured to transmit laser radiation outside a distal extremity of the tip section, in a direction parallel to the central longitudinal axis (e.g. 56); a second set of optical fibers configured to transmit laser radiation, transversely to the central longitudinal axis (e.g. 60, 110; Paragraphs 42, 46); wherein said first set of optical fibers and said second set of optical fibers are selectively operable to resect and/or ablate the undesired tissue (e.g. Paragraph 52). Furnish discloses the claimed invention except for explicitly stating that the catheter includes a cutter for disposed distally past the optical fibers. However, Ben Oren teaches that it is known to use a catheter for resecting tissue by using a cutter combined with optical fibers as set forth in Paragraphs 132, 146, 162, 167 and 170 to provide improved control over the fibers to selectively ablate and cut tissue to remove it. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Furnish, with selectively operating a cutter along with optic fibers as taught by Ben Oren, since such a modification would provide the predictable results providing improved control over the system to selectively ablate and remove tissue. 
Furnish in view of Ben Oren discloses the claimed invention except for explicitly stating that the catheter is for resecting tissue and that the optical fibers are selectively operable via a processor. However, Grace teaches that it is known to use a catheter for resecting tissue by using selectively operable optical fibers based on the location or 3D image of the undesired tissue as set forth in Paragraphs 2, 21, 56 and 63 to provide improved control over the fibers to selectively ablate and remove tissue. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Furnish in view of Ben Oren, with selectively operating the optic fibers as taught by Grace, since such a modification would provide the predictable results providing improved control over the fibers to automatically and selectively ablate tissue.
Regarding claim 15, meeting the limitations of claim 14 above, Grace further discloses wherein said at least one parameter comprises wavelength, power, intensity, pulse frequency or any combination thereof (e.g. Paragraph 57).
Regarding claim 16, meeting the limitations of claim 14 above, Ben Oren further discloses wherein said processor is further configured to selectively the subset of optical fibers (e.g. Paragraphs 19, 21 and 61).
Regarding claim 24, Furnish discloses a catheter for resecting an undesired tissue from a body of a subject (e.g. Paragraph 6), the catheter comprising a tip section in a shape of a cylinder or a cylinder's sector having a central longitudinal axis (e.g. housing 20; Fig. 3), the tip section comprising: a central longitudinal lumen (e.g. 54, 92); a first set of optical fibers configured to transmit laser radiation outside a distal extremity of the tip section, in a direction parallel to the central longitudinal axis (e.g. 56); a second set of optical fibers configured to transmit laser radiation, transversely to the central longitudinal axis (e.g. 60, 110; Paragraphs 42, 46); wherein said first set of optical fibers and said second set of optical fibers are selectively operable to resect and/or ablate the undesired tissue (e.g. Paragraph 52). Furnish discloses the claimed invention except for explicitly stating that the catheter includes a cutter for disposed distally past the optical fibers. However, Ben Oren teaches that it is known to use a catheter for resecting tissue by using a cutter combined with optical fibers as set forth in Paragraphs 132, 146, 162, 167 and 170 to provide improved control over the fibers to selectively ablate and cut tissue to remove it. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Furnish, with selectively operating a cutter along with optic fibers as taught by Ben Oren, since such a modification would provide the predictable results providing improved control over the system to selectively ablate and remove tissue. 
Furnish in view of Ben Oren discloses the claimed invention except for explicitly stating that the catheter is for resecting tissue and that the optical fibers are selectively operable via a processor. However, Grace teaches that it is known to use a catheter for resecting tissue by using selectively operable optical fibers that can have varying parameters to cause thermal and non-thermal ablation as set forth in Paragraphs 2, 21, 56 and 63 to provide improved control over the fibers to selectively ablate and remove tissue. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Furnish in view of Ben Oren, with selectively operating the optic fibers as taught by Grace, since such a modification would provide the predictable results providing improved control over the fibers to automatically and selectively ablate tissue.
Regarding claims 18 and 20-21, meeting the limitations of claim 14 above, Ben Oren further teaches that it is known to use a catheter for resecting tissue by using selectively operable optical fibers that can have directional lenses as set forth in Paragraphs 146, 162, 167-168 and 170 to provide improved control over the fibers to selectively ablate and remove tissue.
Regarding claims 22-23, meeting the limitations of claim 14 above, Ben Oren further teaches that it is known to use a catheter for resecting tissue by using lasers and cutters as forth in Paragraphs 132, 146, 162-168 and 170 to provide improved removal of tissue.

(2) Response to Argument
The response to arguments is organized and numbered to correspond to the Appellant’s arguments provided in the Appeal Brief filed 3/22/2021.  
1. Regarding the cutter proximal end being disposed distally a select distance beyond said second set of fibers.  
The Appellant argues that Furnish in view of Ben Oren fails to teach a cutter proximal end being disposed distally a select distance beyond the second set of fibers.  The Appellee disagrees.  In order to address this issue we must first address the two references and the reasons to combine.  Once an understanding is made as to why the two references are combined, it will be clear that the proximal end of the cutter is distal to the second set of fibers.  
Furnish discloses a catheter for ablation that utilizes two sets of fibers for a wider range of ablation.  The first set of fibers are in the central lumen and come out the distal end of the catheter (paragraph 49).  The second set of fibers are configured to emit light at a location proximal to the distal end in a transverse direction to the central longitudinal axis for greater light dispersal (e.g. as shown in figures 6-8; Paragraphs 15, 42, 46, 49). 
Ben Oren discloses a catheter for ablating, cutting and resecting tissue.  The catheter includes a central longitudinal set of fibers (e.g. 104) and a central cutter (106) that can be a ring cutter or a single blade (Figures 4a and 4b; 406) both blade designs have proximal and distal cutting ends that extend distal to the catheter beyond the first set of fibers.  (It is noted that the first set of fibers in Furnish extend distal the second set of fibers.)  Ben Oren utilizes both ablation fibers and a cutter obviate the need to photo -ablate (evaporate) most or all of the undesired material. Accordingly, the process may be faster and result in lesser by-products than in common laser ablation, lesser associated mechanical stress and lesser other side effects such as thermal injury resulting from photo ablation. The process further provides for controlled cutting of plaque with minimal or no damage to the vessel's walls (Paragraph 132).
Thereby, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system as taught by Furnish, with selectively operating a cutter along with optic fibers as taught by Ben Oren, since such a modification would provide the predictable results providing improved control over the system to selectively ablate and remove tissue.
Furnish modified by the distal end cutter of Ben Oren, would create a catheter with multiple fibers for increasing the available area for ablation (Furnish, Paragraphs 15, 42, 46, 49) with a distal end cutter for controlled cutting of remaining tissue to minimize damage and reduce thermal injury (Ben Oren, Paragraph 132).  It is further noted that the addition of the distal end cutter of Ben Oren to catheter of Furnish would provide for a cutter that has a cutting edge that is fully distal to the first and second set of fibers meeting the claimed limitations.  
2. Regarding the Applicant’s arguments that the rejections include mere conclusionary statements and fail to provide for a prima facia case for obviousness.  
The Appellant argues that the Appellee is relying on mere hindsight in their reasoning to combine.  The Appellee respectfully disagrees.  As discussed in detail above, Ben Oren clearly discloses that the need for a cutter obviates the need to photo -ablate (evaporate) most or all of the undesired material. Accordingly, the process may be faster and result in lesser by-products than in common laser ablation, lesser associated mechanical stress and lesser other side effects such as thermal injury resulting from photo ablation. The process further provides for controlled cutting of plaque with minimal or no damage to the vessel's walls (Paragraph 132).
Thereby, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system as taught by Furnish, with selectively operating a cutter along with optic fibers as taught by Ben Oren, since such a modification would provide the predictable results providing improved control over the system to selectively ablate and remove tissue.
The Statement for combining is not merely conclusionary and hindsight but actually taught in the modifying reference.  
3. Regarding the Appellant’s arguments that the Appellee has failed to provide reasoning why one skilled in the art would combined the references.  
The Appellant argues that the Appellee failed to suggest why one skilled in the art would be motivated to combine a cutter and laser system.  The Appellee respectfully disagrees.  As discussed in detail above, Ben Oren clearly discloses that the need for a cutter obviates the need to photo -ablate (evaporate) most or all of the undesired material. Accordingly, the process may be faster and result in lesser by-products than in common laser ablation, lesser associated mechanical stress and lesser other side effects such as thermal injury resulting from photo ablation. The process further provides for controlled cutting of plaque with minimal or no damage to the vessel's walls (Paragraph 132).  Therefore, the reasoning provided in the final action; providing the predictable results of providing improved control over the system to selectively ablate and remove tissue is clearly taught as has ample support for motivation to combine.
Thereby, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system as taught by Furnish, with selectively operating a cutter along with optic fibers as taught by Ben Oren, since such a modification would provide the predictable results providing improved control over the system to selectively ablate and remove tissue.  
4. Regarding the Appellant’s argument that the combination of the two references modifies the principle operation of the primary reference.  
The Appellant argues that combination of Furnish and Ben Oren would require substantial reconstruction and redesign and change the basic principles of the Furnish system.  The Appellee respectfully disagrees.  Both Furnish and Ben Oren disclose laser fibers that surround the outer part the central lumen in a circumferential fashion. Both disclose a central lumen.  Ben Oren discloses a cutter disposed in the central lumen within the circumference of the optical fibers (see Figures 4a and 4b of Ben Oren).  The addition of a cutter within the central lumen of Furnish would not require a substantial reconstruction and/or disrupt the basic principles of the Furnish reference, as the cutter would not interfere with the optical fibers of Furnish.  As disclosed in detail above, the combination would only enhance the Furnish reference as it would provide the predictable results providing improved control over the system to selectively ablate and remove tissue with the cutter.  
The Appellant further argues that the further combination including Grace would further require more reconstruction and redesign.  The Appellee disagrees.  The additional reference to Grace is used to show known methods for determining location of the catheter and selective operation of the ablation parameters of the device.  The modification of the reference using the known methods requires no reconstruction of the device.  It is used as a modifying reference as to how the system is used and not how it is built.  Therefore, the combination does not affect the construction of the device.  Therefore, the Appellants arguments are moot.
5. Dependent claims.
The Appellant has not brought up any issues with the dependent claims other than the fact that they depend from the independent claims.  Therefore, since there are no substantive arguments regarding the dependent claims, the rejections of the dependent claims are considered valid and should be upheld for the same reasoning as detailed above.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/REX R HOLMES/Primary Examiner, Art Unit 3792          
                                                                                                                                                                                              Conferees:
/Jennifer Pitrak McDonald/
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.